t c summary opinion united_states tax_court tracy l geaccone petitioner v commissioner of internal revenue respondent docket no 3193-06s filed date leonard s roth for petitioner susan k greene for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’ sec_2001 federal_income_tax the issue for decision is whether respondent abused his discretion in denying petitioner innocent spouse relief under sec_66 for the deficiency and or liability for a portion of unpaid tax background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time she filed the petition petitioner resided in houston texas petitioner separated from her husband dr gasper louis geaccone in august of they divorced on date for the tax_year petitioner timely filed a federal_income_tax return as a married individual filing separately on her return petitioner reported wages of dollar_figure itemized_deductions of dollar_figure taxable_income of dollar_figure total_tax of dollar_figure withholding credits of dollar_figure and a tax due of dollar_figure on schedule a itemized_deductions of the return petitioner claimed a deduction of dollar_figure for real_estate_taxes and dollar_figure for home mortgage interest both of these itemized_deductions were accompanied by a notation that the amounts represented one-half of the community_property total amount dr geaccone is a dentist petitioner in her federal_income_tax return did not include in gross_income any amount attributable to dr geaccone’s earnings or profits from his dental practice respondent determined that the combined earnings_of petitioner and dr geaccone for the first months of the portion of the tax_year that petitioner and dr geaccone were not separated was dollar_figure according to respondent petitioner should have included as items of community_income half of that amount in income as well as dollar_figure the portion of petitioner’s annual salary earned after her separation from dr geaccone respondent did not disturb petitioner’s treatment of the claimed itemized_deductions ie her claiming half of the community_property total amount however respondent determined that of the dollar_figure withholding credit petitioner claimed eight- twelfths or dollar_figure corresponding to the portion of the year that petitioner was not separated from dr geaccone should have been allocated evenly between petitioner and dr geaccone and four-twelfths or dollar_figure corresponding to the portion of the year that petitioner was separated from dr geaccone should have been allocated to petitioner therefore according to respondent 1respondent allocated percent of interest_income and dividends to petitioner as the total_amounts were small dollar_figure and dollar_figure respectively the total withholding credit allocable to petitioner was dollar_figure dr geaccone did not pay any estimated income_tax for the tax_year nor was any_tax withheld from his earnings according to respondent after taking into account petitioner’s prorated share of dr geaccone’s income petitioner had taxable_income for of dollar_figure and the tax on this income was dollar_figure respondent maintains that because petitioner’s prorated share of the dollar_figure of withheld tax_credit was dollar_figure petitioner owed dollar_figure dollar_figure minus dollar_figure which is dollar_figure more than the dollar_figure she showed as owed on her return on or about date petitioner applied for relief from liability with respect to the items of community_income attributable to her from dr geaccone under sec_66 which respondent denied subsequently respondent issued his notice_of_deficiency discussion except as otherwise provided in sec_66 petitioner bears the burden_of_proof see rule a 181_f3d_1002 9th cir affg tcmemo_1997_97 texas is a community_property_state tex fam code ann sec_3 vernon 507_f2d_1000 5th cir generally a spouse residing in a community_property_state has a vested interest in and is owner of one-half of the spouses’ community_property 403_us_190 generally spouses residing in a community_property_state are liable for the federal_income_tax on one-half of their community_income id income and deductions attributable to community_property are also community_property see tex fam code ann sec_3 and 82_tc_563 22_tc_1327 harris v harris s w 2d tex app marshall v marshall s w 2d tex app spouses who reside in a community_property_state may file either a joint federal_income_tax return or separate federal_income_tax returns if they file separate returns then generally each spouse must report and pay tax on one-half of the community_income regardless of whether the spouse actually received that income united_states v mitchell supra pincite- 120_tc_102 under certain circumstances sec_66 provides that a taxpayer may be relieved of liability on community_income sec_66 addresses the treatment of community_income in the case of spouses who live apart at all times during the calendar_year sec_66 allows the secretary to disallow the benefits of community_property_laws if the taxpayer acted as if he or she were solely entitled to the income and failed to notify his or her spouse of the nature and amount of the income before the due_date for filing the return sec_66 provides a taxpayer with relief if certain circumstances are satisfied petitioner is not eligible for the type of relief provided by sec_66 or b sec_66 does not apply because petitioner and dr geaccone lived together for a portion of sec_66 is not a relief provision and can be used only by the commissioner to disallow the benefits of community_property_laws to a taxpayer it cannot be used by a taxpayer to claim relief from community_property_laws consequently we need to consider relief only under sec_66 which provides as follows sec_66 spouse relieved of liability in certain other cases --under regulations prescribed by the secretary if-- an individual does not file a joint_return for any taxable_year such individual does not include in gross_income for such taxable_year an item of community_income properly includible therein which in accordance with the rules contained in sec_879 would be treated as the income of the other spouse the individual establishes that he or she did not know of and had no reason to know of such item of community_income and taking into account all facts and circumstances it is inequitable to include such item of community_income in such individual’s gross_income then for purposes of this title such item of community_income shall be included in the gross_income of the other spouse and not in the gross_income of the individual sec_66 pertains to items of community_income and that is one component of respondent’s calculations that led to his determination that petitioner is liable for a deficiency in income_tax for according to respondent the amount of income including community_income that petitioner should have reported in her return was dollar_figure petitioner reported gross_income of dollar_figure which is dollar_figure less than respondent determined giving rise to a deficiency in tax of dollar_figure petitioner may be relieved of liability for the tax associated with this community_income if she meets all four of the criteria of sec_66 we find that she does not the parties agree that petitioner meets the first and second conditions of sec_66 respondent contends that petitioner does not satisfy the third condition which relates to petitioner’s knowledge of the community_income petitioner contends that she did not have access to dr geaccone’s books_and_records which would have shown the amount of his earnings and therefore she had no knowledge of his earnings as an item of community_property petitioner testified that her divorce was not amicable and that by the time she filed her tax_return in her relationship with dr geaccone had deteriorated to the point that they were no longer in direct communication petitioner testified that she had intended to file a joint_return with dr geaccone in but that alternative was not feasible because of the lack of cooperation between them by the time the income_tax return was prepared we found petitioner to be a credible witness nonetheless her testimony and the record in this case do not satisfy the statutory requirement sec_1 a ii income_tax regs provides if the requesting spouse is aware of the source of community_income or the income-producing activity but is unaware of the specific amount of the nonrequesting spouse’s community_income the requesting spouse is considered to have knowledge or reason to know of the item of community_income the requesting spouse’s lack of knowledge of the specific amount of community_income does not provide a basis for relief under this section there is no doubt that petitioner knew that dr geaccone was a dentist and that he earned_income from his dental practice even though she might not have known the specific amount the record shows that petitioner and dr geaccone filed joint returns for tax years through petitioner testified that she knew the balance that was due on those returns we conclude from petitioner’s testimony that she knew of the item of community_income giving rise to the deficiency for the tax_year even though we find that petitioner does not meet all four requirements set forth in sec_66 she may neverthele sec_2because we find that petitioner has not satisfied the third requirement of sec_66 we need not consider the fourth obtain relief from liability under the flush language of sec_66 which provides under procedures prescribed by the secretary if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either attributable to any item for which relief is not available under the preceding sentence the secretary may relieve such individual of such liability to prevail under the flush language of sec_66 petitioner must prove that respondent’s denial of equitable relief from joint liability under sec_66 was an abuse_of_discretion 114_tc_276 see beck v commissioner tcmemo_2001_198 the court defers to the commissioner’s determination unless it is arbitrary capricious or without sound basis in fact 118_tc_106 affd 353_f3d_1181 10th cir whether the commissioner’s determination was an abuse_of_discretion is a question of fact the requesting spouse bears the burden of proving that there was an abuse_of_discretion 115_tc_183 affd 282_f3d_326 5th cir abelein v commissioner tcmemo_2004_274 we find that petitioner has not carried her burden with respect to the deficiency for as determined by respondent dollar_figure but as discussed infra she has carried her burden with respect to her liability for the unpaid tax resulting from respondent’s reallocation of her withholding credits as directed by sec_66 the commissioner has prescribed guidelines in revproc_2003_61 2003_2_cb_296 modifying revproc_2000_15 2000_1_cb_447 that are to be used in determining whether it is inequitable to hold a requesting spouse liable for all or part of the liability for any unpaid tax or deficiency sec_1_66-4 income_tax regs the requesting spouse must satisfy five conditions threshold conditions before the commissioner will consider a request for relief under sec_66 revproc_2003_61 sec_4 c b pincite respondent concedes that petitioner satisfied the threshold requirements 3reallocation of the withholding credits affects the final balance due from petitioner more than the treatment of the community_income petitioner claimed a credit of dollar_figure for withheld taxes as shown on her form_w-2 wage and tax statement respondent proposes to allow only dollar_figure of this amount a difference of dollar_figure in contrast the deficiency in tax which resulted from the allocation of a portion of dr geaccone’s income to petitioner was dollar_figure 4rev proc 2000_1_cb_447 was superseded by revproc_2003_61 2003_2_cb_296 which is effective as to requests for relief filed on or after date and for requests for relief pending on date as to which no preliminary determination_letter had been issued as of that date petitioner’s application_for relief was filed after date in august of respondent issued a notice_of_deficiency on date where as here the requesting spouse meets the five threshold conditions set forth in revproc_2003_61 sec_4 we employ a balancing test to determine whether taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for all or part of the unpaid liability id sec_4 c b pincite we begin by considering petitioner’s request for relief in the light of six factors listed in the revenue_procedure a description of each factor underscored and our application of that factor to the facts of this case follows a marital status the requesting spouse is separated or divorced from the nonrequesting spouse the parties agree that petitioner is divorced from dr geaccone this factor weighs in petitioner’s favor b economic hardship the requesting spouse will suffer economic hardship if relief from the liability is not granted petitioner did not present any evidence tending to show that she would suffer economic hardship if relief from liability were not granted we note that petitioner earned substantial income in 5these six factors are found in revproc_2003_61 sec_4 a c b pincite additional factors that if present will weigh in favor of relief but will not weigh against equitable relief if not present in a case are found in revproc_2003_62 sec_4 b c b pincite neither of those factors pertaining to abuse and mental or physical health is present in this case and that she is a skilled professional nothing in the record indicates that she is no longer employed at a salary similar to her salary on this record we do not find that petitioner would suffer economic hardship if relief is not granted this factor weighs against petitioner c knowledge or reason to know in the case of an income_tax_liability that arose from a deficiency whether the requesting spouse did not know and had no reason to know of the item giving rise to the deficiency as discussed supra we find that petitioner knew or had reason to know of the community_income which gave rise to the understatement of her income and resulted in the deficiency respondent determined this factor weighs against petitioner d nonrequesting spouse’s legal_obligation whether the nonrequesting spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement petitioner’s divorce decree assigns her responsibility for all income taxes associated with the federal_income_tax return filed by petitioner individually for the calendar_year correspondingly the divorce decree assigns to dr geaccone responsibility for all federal income taxes associated with dr geaccone’s earnings in his dental practice for the calendar_year this factor weighs in favor of petitioner e significant benefit whether the requesting spouse received significant benefit beyond normal support from the unpaid income_tax_liability or item giving rise to the deficiency petitioner credibly testified that she received no gifts or other_benefits beyond normal support from the unpaid tax_liability while as respondent posits dr geaccone made some transfers of funds to a bank account petitioner controlled we are satisfied that these transfers were for the purpose of contributing to the support of the family as a whole and did not constitute a benefit beyond normal support to petitioner this factor weighs in favor of petitioner f compliance with income_tax laws whether the requesting spouse has made a good_faith effort to comply with income_tax laws in the taxable years following the taxable_year to which the request for relief relates the record is devoid of any reference to petitioner’s compliance with the income_tax laws in years subsequent to therefore this factor is neutral to conclude we hold that respondent did not abuse his discretion in denying petitioner innocent spouse relief under sec_66 for the determined deficiency however to require petitioner to remain liable for unpaid tax in excess of dollar_figure dollar_figure the tax on petitioner’s income including her prorated share of dr geaccone’s income less dollar_figure the amount of petitioner’s withholding credits would be inequitable yet this is the outcome of respondent’s refusal to allow petitioner credit for the entire amount of tax withheld by her employer from her income it therefore follows that in denying petitioner credit for the dollar_figure withheld from her wages and thus denying her innocent spouse relief under sec_66 for unpaid tax in excess of dollar_figure respondent abused his discretion to reflect the foregoing an appropriate decision will be entered
